      Case 4:12-cv-03715 Document 238 Filed on 01/07/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                            UNITED STATES DISTRICT COURT                                January 07, 2021
                             SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

AVALON HOLDINGS, INC., et al,                   §
                                                §
        Plaintiffs,                             §     MDL NO. 10-MD-2185
VS.                                             §
                                                §     CIVIL ACTION NO. 4:12-CV-03715
BP, PLC, et al,                                 §
                                                §
                                                §
        Defendants.

                                            ORDER

       The parties in this case have jointly filed a Stipulation of Dismissal with Prejudice. (Doc.

237 in Case No. 12-CV-3715; Doc. 1831 in Case No. 10-MD-2185.) In accordance with those

agreements and Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this action is hereby

DISMISSED WITH PREJUDICE. Accordingly, the Clerk is directed to CLOSE this case.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 7th day of January, 2021.




                                                    KEITH P. ELLISON
                                                    UNITED STATES DISTRICT JUDGE
